NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued December 17, 2013
                              Decided February 11, 2014
 
                                        Before

                             JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 13‐1675
                                               Appeal from the 
UNITED STATES OF AMERICA,                      United States District Court for the 
          Plaintiff‐Appellee,                  Eastern District of Wisconsin.

      v.                                       No. 12‐CR‐165

JAMES L. VANDERKINTER                          William C. Griesbach,
           Defendant‐Appellant.                Chief Judge.

                                       O R D E R

        After an acquaintance tipped authorities that James Vanderkinter illegally
possessed several firearms, a sheriff’s department investigator obtained and executed a
search warrant on property that Vanderkinter rented for storage. Eight guns were
found in a vehicle belonging to Vanderkinter that was parked on the property.
Vanderkinter pleaded guilty in federal court to possession of a firearm by a
felon, 18 U.S.C. § 922(g)(1), and to witness tampering, id. § 1512(b)(1). On appeal he
challenges the denial of his motion to suppress the guns. He argues that his vehicle was
outside the scope of the warrant, and even if it was included, the affidavit supporting
the warrant did not establish probable cause to search the vehicle and no police officer
reasonably could have believed otherwise. We reject these contentions.
No. 13‐1675                                                                       Page 2

        Since the parties elected not to present live testimony, we draw the background
facts from the investigator’s reports and his affidavit supporting the search warrant. In
June 2012 a woman named Gail contacted the sheriff’s department in Kewaunee
County, Wisconsin, to report that Vanderkinter, a felon, possessed several guns.
Investigator Steve Haen interviewed Gail, who had lived with Vanderkinter for two
months while separated from her husband. She had gone back to her husband the week
before calling authorities but was scared of Vanderkinter and thus waited to turn him in
until after he had reported to jail to serve a several‐week sentence for drunk driving.

       While she was living with Vanderkinter, Gail said, he had confided that he was
storing guns at his “Uncle Jack’s place” on Rockledge Road in Casco. “Uncle Jack” is
Vanderkinter’s friend John Bellin, who owns an 11‐acre, rural property with a barn and
outbuildings. Gail told Investigator Haen that an old, red “Jeep” was parked behind the
barn. On one occasion, Gail reported, Vanderkinter had driven her by the property in
his pickup and pointed to the barn as the place where he kept his guns. On another
occasion, she continued, Vanderkinter had taken his eight‐year‐old son target shooting
and admonished her not to tell anyone. Afterward he showed her videos on his cell
phone of the shooting outing with his son.

       Investigator Haen then went to the Rockledge Road property to take photos.
While there, he saw the barn, multiple outbuildings, and a red or maroon sport‐utility
vehicle but no house. Haen also confirmed that John Bellin owned the property and that
Vanderkinter twice had been convicted of felonies in Wisconsin.

        Four days later an assistant district attorney helped Haen draft a search warrant
and application. The application sought authority “to search the barn, outbuildings, and
red/maroon SUV, now located at E2897 Rockledge Road, Town of Casco for evidence of
a firearm.” That same day Haen signed his application and supporting affidavit before a
Kewaunee County circuit judge, who then issued the warrant authorizing authorities to
search for firearms “upon certain premises in the Town of Casco, Kewaunee County,
Wisconsin, a barn and accessory structures owned by John and Jeanette Bellin, more
particularly described as a large old barn with a red/maroon SUV parked in the rear
with accessory buildings located at E2897 Rockledge Road.”

       Before conducting the search, Investigator Haen confirmed with Bellin that
Vanderkinter was paying him to store personal belongings at the Rockledge Road
property and that Vanderkinter owned the maroon SUV. Haen and four other officers
then executed the warrant. They observed through the SUV’s windows that the rear
No. 13‐1675                                                                         Page 3

seat was folded down and that a blue tarp covered the cargo area. The vehicle had no
license plates, but a check of the VIN confirmed Vanderkinter’s ownership. The officers
forced open a locked door and beneath the tarp found the eight guns, magazines, and
several boxes of ammunition. They did not find any guns or other contraband in the
barn.

       After his indictment Vanderkinter moved to suppress the guns and ammunition
on the grounds that the SUV was outside the scope of the search warrant and,
regardless, Investigator Haen’s affidavit did not establish probable cause to search the
vehicle. The district court rejected both contentions. Moreover, the court reasoned, the
search could be sustained for the additional reasons that Investigator Haen had acted in
good faith when he obtained and executed the warrant, and that law enforcement
officers generally may search a vehicle found on premises that a warrant authorizes
them to search if the vehicle is owned by or under control of the person who is the
target of the search. Vanderkinter pleaded guilty but reserved his right to challenge the
suppression ruling on appeal.

       In this court Vanderkinter presses his contention that the SUV was not among
the premises that the warrant authorized to be searched. He also renews his alternative
argument that the warrant application did not establish probable cause to search the
SUV, and no reasonable officer could have believed that it did.

         As Vanderkinter reads the warrant, the SUV is mentioned in the description of
the property to be searched solely to help identify the barn. That construction makes
little sense, and we agree with the district court that the vehicle was listed, like the
outbuildings and the barn itself, as a place on the property where the guns might be
found. The warrant identifies the location of the barn and other permanent structures
by address and owner, and we cannot understand Vanderkinter’s belief that a reference
to a vehicle (that could be moved) was intended only to identify the property by
distinguishing Bellin’s barn and cluster of buildings from a neighbor’s property. The
warrant plainly says that the premises to be searched are “more particularly described
as a large old barn with a red/maroon vehicle parked in the rear with accessory
buildings.” This description includes the outbuildings and the vehicle as places on
Bellin’s property to be searched.

       We also reject Vanderkinter’s contention that whether or not the SUV was
included in the warrant, Investigator Haen’s application for the warrant did not
establish probable cause to search the vehicle. Vanderkinter emphasizes that Gail
No. 13‐1675                                                                          Page 4

mentioned only the barn as the storehouse for his guns, and she never told Haen
specifically that the guns were in the vehicle. And for that reason, Vanderkinter insists,
Haen so obviously lacked probable cause to search the vehicle that he could not rely in
good faith on the warrant given him by the state judge. See United States v. Leon, 468 U.S.
897, 922–23 (1984); United States v. Bell, 585 F.3d 1045, 1052 (7th Cir. 2009); United States
v. Koerth, 312 F.3d 862, 869 (7th Cir. 2002).

        Our review of this question is quite narrow. Where a warrant has issued, we are
not concerned with the district court’s assessment of whether the facts add up to
probable cause but instead give great deference to the issuing judge’s determination of
probable cause. United States v. Miller, 673 F.3d 688, 692–93 (7th Cir. 2012); United States
v. Prideaux–Wentz, 543 F.3d 954, 958 (7th Cir. 2008); United States v. McIntire, 516 F.3d
576, 578 (7th Cir. 2008). We conclude that Haen’s affidavit established probable cause to
search the SUV as well as the buildings at Uncle Jack’s place. Vanderkinter’s contrary
argument assumes that Gail was speaking with lawyerly precision when she told Haen
about the location of the guns. Gail reported that Vanderkinter had told her that he
stored his guns “at his ‘Uncle Jack’s place.’ ” Since the barn is the most prominent
structure at the site, Gail cannot be faulted for referring to the entire location as “the
barn” in the same way that a person might describe the entire property on which he
lives as his “home.” By saying that he stored his guns at “Uncle Jack’s place,”
Vanderkinter did not limit the likely location of the guns to the barn alone or make it
less likely that the guns would be found in another outbuilding, the SUV, or somewhere
else nearby on the grounds. See United States v. Griffin, 827 F.2d 1108, 1115 (7th Cir.
1987). 

       Moreover, Vanderkinter had admitted multiple times to Gail that he possessed
guns, which they both knew he was not permitted to have. She had seen videos of him
shooting his guns with his son and knew that he wanted to conceal his use of those
guns from others. And since Vanderkinter did not own the barn and outbuildings at
“Uncle Jack’s place,” his SUV likely was the only place there for which he enjoyed
exclusive access, and it was reasonable to assume that he would store contraband in the
most secure location on the premises. This is particularly likely since he would be
incarcerated for three weeks serving a drunk‐driving sentence and would be unable to
assure the security and concealment of the guns during that time. This information
would lead a reasonably prudent person to believe that a search of the SUV would
uncover contraband or evidence of a crime. See United States v. Alexander, 573 F.3d 465,
476 (7th Cir. 2009). In establishing probable cause, Haen was permitted to make
reasonable inferences based on his training and experience. See United States v. Richards,
No. 13‐1675                                                                       Page 5

719 F.3d 746, 754 (7th Cir. 2013); United States v. Williams, 627 F.3d 247, 251 (7th Cir.
2010). Investigator Haen presented to the state judge all of the information obtained
from Gail and from his own investigation, and we agree with the judge’s conclusion
that those facts added up to probable cause to search for guns in Vanderkinter’s vehicle.
See McIntire, 516 F.3d at 579.

       Vanderkinter’s reading of the search warrant and affidavit is unreasonably
narrow. Given that we agree with the district court that the warrant expressly
authorized a search of the vehicle and that the application for the warrant established
probable cause for that search, we need not reach the argument about good faith
reliance on the warrant. Although we have no quarrel with the remainder of the district
court’s thorough order, we need not discuss other, alternative grounds for upholding
the search. The guns were found where the police were authorized to search, and
accordingly, the judgment is AFFIRMED.